Title: Caesar A. Rodney to Thomas Jefferson, 19 February 1815
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


          Honored & Dear Sir,  Wilmington Feby 19. 1815.
          It has been so long since I had the pleasure of hearing from you, that I feel anxious to know whether in the tranquil scenes of retirement you continue to enjoy your usual good health, for I know you must enjoy, unclouded, except by sickness, that serenity of mind, which is the constant companion of a pure conscience: The diadem of the a man, who can repeat with truth, the sentiment of the Latin Lyric bard
          “Integer vitæ, scelerisque purus.”
          And who can say with justice, to an enemy,
          “Hic murus ahæneus esto Nil conscire sibi, nulla palescere culpa.”
          Tho’ you can not have been, since you left Washington, without  solicitude for the welfare of the Republic, you have been releived from that burthen of cares, necessarily incident, to the high office you, filled with so much dignity, & executed with such exalted integrity, directed by the most enlightened understanding, that you gained the affections of the people at large, & the warm attachment of every individ individual, capable of attachment, who had the honor of being more intimately connected with you, by the ties of friendship, or the relations of office. Fidelity & frankness to your friends was the unerring & undeviating maxim of your public life. And I shall never forget, your last advice, your parental legacy & injunction, to those you left behind, on going out of office, “toTo love one another as you had loved them.” But I have often regretted, that I did not adhere rigidly, to the resolution I had formed, of retiring with you, from the post you had spontaniously bestowed, unsought, unsolicited & unexpected, on me, & which I accepted with a heart over flowing with gratitude. Your successor, however, intreated, and persuaded me to continue, & I remained until a just sense of honor & of character, compelled me to resign.
          Since that time I have devoted myself to my profession, to improve my fortune, too much neglected & empaired by public life. For in the wreck, alone, of my furniture library on &c on their passage to Washington in 1810 I sustained a loss of more than $5,000 besides being deprived of many book & articles not to be replaced. And you will recollect the sacrifice I made, when at your solicitation, I was drawn from my practice, my  only dependence, at an important period of life, to deprive of his seat in congress, one of our present ministers in Europe, who had been very violent & virulent against the Republican Chief magistrate & the Republican cause. My situation was the more delicate, because, tho we had been always opposed in public, we have been uniformly on the most intimate terms, in private life.
          The war which I am happy to add, tho’ a sincere advocate for it, is now ended, initiated me into the elements of the military science, of which I blush to own I was before ignorant, by inducing me to raise a company of artillery for the protection of our country against a cruel & vindictive  enemy. My ambition prompted me, to qualify myself for the task of disciplining & commanding them.
          The contest with England also dragged me into the Senate of this State with the  veiw of urging the legislature to provide the means of defence within thier proper sphere, & this object was partially accomplished.
          With these exceptions I have confined myself exclusively to the practice of the law.
          Since we last parted what wonderful revolutions & changes have taken place at home & abroad. “Tempora mutantur,” & some men have changed with the times. But I will not descant on this subject, when it shall be in my power  to visit you I may. This pleasure & satisfaction, I anticipate before a very long time. I have a great desire to spend a few days with the best of men, in his retreat of whom some future historian will say with more propriety, than it was said of Scipio in ancient or, Scarborough in modern times
          “Nil non laudændum, aut fecit, aut dixit, aut sensit”
          With every sentiment of esteem, of gratitude & affection I remain Dr Sir, Your Most Sincerely & Truly
          C A. Rodney
        